Title: To James Madison from Pierce Butler, 19 October 1801
From: Butler, Pierce
To: Madison, James


Dear Sir,Alexandria October 19th 1801
I will thank you to forward the letter that you have been troubled with for me, to the Bowling Green, to the care of Col Hooms.
I take the freedom of bringing to Your recol⟨lect⟩ion, once more, Freneau, who both you and myself know was sacrificed to the uncontrould pride of Others. I have not seen him for years neither has he ever applied to me, but I have long had him in remembrance his merits as a Printer of a Newspaper. Accept the assurances of my sincere esteem and regard—
(Signed)   P. Butler
It will be well to restore the printing of the Laws of Congress in N Carolina to the paper from which Pickering took it, that of M’Evers & Williams—Pickering gave the printing to a bad young man.
 

   Tr (PPPrHi).



   John Hoomes (d. 1805) of Bowling Green, Virginia, was an old schoolmate of JM’s who represented Caroline County in the Virginia House of Delegates from 1791 to 1795 and in the Senate from 1796 to 1803 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 12:313 nn.).


   For Butler’s earlier recommendations of Philip Freneau to JM, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:258–59, 376–77.


   This was probably the copyist’s error for South Carolina.


   John E. McIver (or M’Iver) had published newspapers in Charleston, South Carolina, from 1785 until 1795. He became coproprietor of the Charleston City Gazette and the Carolina Gazette with his brother-in-law David R. Williams in January 1801 but died on 7 May 1801. Williams continued to publish the papers with Peter Freneau from January 1802 through 1803. As a Republican, Williams served in the U.S. House of Representatives from 1805 until 1809 and from 1811 to 1813 (N. Louise Bailey et al., eds., Biographical Directory of the South Carolina Senate, 1776–1985 [3 vols.; Columbia, S.C., 1986], 2:1002, 3:1730–31; Brigham, History and Bibliography of American Newspapers, 2:1024, 1026).


   State Department records for 2 July 1801 note that Benjamin Franklin Timothy was paid $110.50 for publishing the laws in the Charleston Federal Carolina Gazette (DNA: RG 59, DB, p. 109).

